DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 IS rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indeterminate whether the claim should be dependent on claim 8 as claimed or if there is a typo and the claim should be dependent upon claim 18. For the purposes of examination the claim will be interpreted to be dependent upon claim 18. However, if the claim is intended to be dependent upon claim 8 then are antecedent basis issues with “the FFT” and “the DFT’ as they are not previously defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon (“INTEGRATING OIL HEALTH AND VIBRATION DIAGNOSTICS FOR RELIABLE WIND TURBINE HEALTH PREDICTIONS”) in view of Luo et al (US 2012/0025526 A1).
Re claim 9, Sheldon teaches a method comprising: 
with one or more accelerometers of a sensor assembly, generating movement signals indicative of sensed movement of a powered system in one or more directions (see page 3 for accelerometer and corresponding data); 
with a fluid level sensor of the sensor assembly, generating fluid level signals indicative of a sensed amount of fluid in the powered system (see page 3 for oil sensor and detection of low oil); 
with one or more processors of the sensor assembly, receiving the movement signals and the fluid level signals from the one or more accelerometers and the fluid level sensor (Sheldon et al is not explicit regarding a processor for performing the various analysis using the sensor data however it is inherent that a processor would exist to efficiently process and analyze the volume of sensor data and perform signal processing for the purposes of Prognostics and Health Management); 
one or more of 

However, Luo et al teaches with a first antenna of the sensor assembly, wirelessly communicating one or more of the movement signals, 
Luo teaches using these features to enable a remote operator to monitor the performance of the gearbox (see at least paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Sheldon et al with the features taught by Luo et al for enabling an operator to monitor the performance of a wind turbine gearbox remotely without having to be within proximity of the wind turbine.

Re claim 11, Sheldon further teaches wherein the method includes calculating the one or more of FFT or the DFT of the movement signals (see Short-Time Fourier Transform on page 5-6 for discrete-time and Fast Fourier Transform).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8-13 of U.S. Patent No. 10,559,138. Although the claims at issue are not identical, they are not patentably distinct from each other because, in addition to the instant claims directed towards a .
Instant claim
Corresponding patent claim
1
8
2, 3
9
4
10
5
11
6
12
7, 8
13
9
9
10
9
11
9


	Claim 12 of the application corresponds to claim 9 in view of claim 10 of the patent. It would have been obvious to one of ordinary skill in the art to combine claims 9 and 10 of the patent in order to account for systems that move in a plurality of directions.
	Claim 13 of the application corresponds to modified claim 12 of the application above in view of claim 11 of the patent. Claim 11 of the patent is dependent upon claim 10 the patent.
	Claim 14 of the application corresponds claim 9 in view of claim 12 of the patent. It would have been obvious to one of ordinary skill in the art to combine claims 9 and 12 of the patent in order to segregate hardware used for regular communication and irregular communication to maintain reliability.

	Claim 16 of the application corresponds to modified claim 15 of the application in view of claim 13 of the patent. 
	Claim 17 of the application corresponds to claim 6 of the patent.
	Claim 18 of the application corresponds to claim 12 in view of claim 10 of the patent. It would have been obvious to one of ordinary skill in the art to combine claims 12 and 10 of the patent in order to account for systems that move in a plurality of directions.
Claim 19 of the application corresponds to modified claim 18 of the application in view of claim 11 of the patent. It would have been obvious to one of ordinary skill in the art to combine modified claim 18 of the application in view of claim 11 of the patent in order to determine signal noise.
Claim 20 of the application corresponds to modified claim 18 of the application in view of claim 13 of the patent. Claim 13 of the patent ds dependent upon claim 12 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664